Citation Nr: 1400983	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO. 11-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chondromalacia and medial collateral ligament strain, left knee (left knee disability).

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee (right knee disability).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  Here, the Veteran stated that he is unable to work because of his knee pain.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised.  Under Rice, the Board has jurisdiction over the TDIU claim and the issues have been recharacterized appropriately on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to a disability rating in excess of 10 percent, each, for his left and right knee disabilities.  During the pendency of the appeal, new evidence was received by the Board that was not previously reviewed by the RO.  The Veteran waived RO consideration of this additional evidence.  This evidence consisted of numerous private treatment reports dated between March 2012 and August 2012.  The reports reflect that the Veteran underwent a total knee replacement of his left knee in May 2012.  Additionally, an April 2012 private treatment report reflects clinical worsening of the Veteran's right knee, to include moderate to advanced osteoarthritis.  In a statement submitted in November 2012, the Veteran reported that his right knee was being treated with injections but that it will probably need replacement in a few years.  This statement is supported by the April 2012 private treatment report which indicates that injections would not permanently manage his right knee symptoms.  Finally, an August 2010 VA treatment report reflects that the Veteran indicated his knee pain was worse.  Some decreased range of motion since his previous examination in July 2010 was also reported.  In light of the above, the Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's left and right knee disabilities.

Furthermore, in a statement made in his February 2011 VA Form-9, the Veteran asserted that his service-connected left and right knee disabilities have prevented him from working.  The Board therefore finds that the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has been raised by the Veteran and the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  The RO did not adjudicate whether the Veteran's left and/or right knee disabilities render him unemployable in the August 2010 rating decision on appeal.  Therefore, the matter should be remanded to the RO for adjudication of the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran, provide him with a release form, and request that he identify any private treatment records since August 2012.  The RO should also obtain any VA treatment records from the Dallas VA Medical Center since October 2010 or the Ft. Worth clinic.  If unsuccessful in obtaining this evidence, document any attempts made and inform the Veteran and his representative.

2. The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

3. After the requested development has been completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his left and right knee disabilities.  The examiner should be provided a copy of the claims file to include a copy of this remand.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Detailed range of motion studies of the left and right knee should be undertaken and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left or right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left or right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion should be expressed in degrees.

Based on a review of the evidence of record, clinical examination and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in concert or alone, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale must accompany the opinion. 

4. Following completion of the above requested actions, readjudicate the left and right knee increased rating issues.  If any benefit sought on appeal is not granted to the fullest extent, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  

5. Once the above requested actions are completed, adjudicate the Veteran's claim for entitlement to a TDIU.  In adjudicating the TDIU claim, for any period that the RO finds that the Veteran is unemployable but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a), refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If the benefit sought is not granted, issue a statement of the case, and afford the appropriate period to respond. 

6.  Following completion of the above, if any benefit sought remains denied, the case should be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


